     Case 5:21-cv-01173-JAK-KS Document 8 Filed 09/07/21 Page 1 of 1 Page ID #:75




 1
                                                                        JS-6
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
     JOSHUA D. THRELKELD,              ) NO. EDCV 21-01173 JAK (KS)
11                                     )
                     Petitioner,
12                                     )
             v.                        ) JUDGMENT
13                                     )
14   BRIAN CATES, Warden,              )
                                       )
15                   Respondent.       )
     _________________________________ )
16
17
18         Pursuant to the Court’s accompanying Order Dismissing Petition with Prejudice as
19   Time-Barred, IT IS ADJUDGED that the above-captioned case is dismissed with prejudice.
20
21   DATED: September 7, 2021
22                                                   ________________________________
23                                                          JOHN A. KRONSTADT
                                                      UNITED STATES DISTRICT JUDGE
24
25
26
27
28

                                                1
